DETAILED ACTION
Claims 1-15 are pending, and claims 9-14 are currently under review.
Claims 1-8 and 15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 9-14, in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO9959753) in view of Kodas et al. (US 2006/0165910).
Regarding claim 9, Luk discloses a method of making iron-based powder metallurgy compositions [abstract]; wherein said method includes mixing of nanosized oxide flow agents of below 500 nm in size with metal powder particles of about 100 micrometers or 325 seive size (approximately 45 micrometers as determined by the examiner [p.4-5, p.9, p.10 ln.1-4, p.14 ln.21-35].  The examiner notes that the aforementioned size ranges overlap with the claimed size range of 1 to 3 orders of magnitude difference.  The examiner reasonably considers the aforementioned flow agents and metal powder particles to meet the claimed recitations of fumed flow additives and a host metal.  
The examiner notes that the recitation of “for three dimensional printing” is an instance of intended use which, upon further consideration, is not considered to impart any further structural limitations to the instant claim.  See MPEP 2111.02.  Nonetheless, the examiner submits that the powder metallurgy powder of Luk is entirely capable of being utilized for additive manufacturing, which is a powder metallurgy process.
Luk does not expressly teach that said flow agents are obtained by a previous step of spraying a precursor material through a flame or ignition source to form nanoparticles and aggregate nanoparticles as claimed.  Kodas et al. discloses that is it known to form nanoparticle oxide materials by subjecting aqueous precursor materials to a flame spray process to desirably control nanoparticle size and agglomeration [abstract, 0003-0005, fig.1-2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk by forming said flow agents through an initial flame spraying process in order to 
Regarding claim 10, Luk and Kodas et al. disclose the method of claim 9 (see previous).  Kodas et al. further teaches that the precursor material can include a solvent and metals such as alloys of iron, among others, as well as oxides, as long as the melting temperature is below 2000 degrees C [0059, 0062, 0096, 0137, table1].  The examiner notes that the disclosed range of materials of Kodas et al. overlaps with the instantly claimed range of materials.  See MPEP 2144.05(I).
Regarding claim 11, Luk and Kodas et al. disclose the method of claim 10 (see previous).  Kodas et al. discloses iron, among others, as the precursor material as stated above, which reasonably meets the claimed anions when used as an oxide as also stated above.  Kodas et al. further discloses that the precursor material can include nitrates, and carboxylates, among others [0039].
Regarding claim 12, Luk and Kodas et al. disclose the method of claim 10 (see previous).  Kodas et al. discloses exemplary embodiments wherein the amount of precursor material in the precursor solution is 0.1 weight percent or 3.7 weight percent [0183].
Regarding claim 13, Luk and Kodas et al. disclose the method of claim 9 (see previous).  As stated previously, Luk teaches mixing of the flow agent and metal powder particles.  The examiner notes that breaking/fragmenting of the nanoparticle agglomerates of Kodas et al. and disposition of said nanoparticles on the metal powder would have naturally flowed from the suggested teaching of Luk and Kodas et al. as would have been recognized by one of ordinary skill.  See MPEP 2145.  Nonetheless, Luk expressly teaches that the flow agent is dispersed on the metal powder particles [p.14 ln.21-35].   Luk further teaches an embodiment where the flow agent makes up about 0.01 to 2 weight percent of the powder, wherein the metal powder can be considered to make up the balance as recognized by one of ordinary skill [p.3].  The examiner notes that this ratio overlaps with the instant claim.  See MPEP 2144.05(I).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (WO9959753) and Kodas et al. (US 2006/0165910) as applied to claim 9 above, and further in view of Ring et al. (US 2009/0136737).
Regarding claim 14, Luk and Kodas et al. disclose the method of claim 9 (see previous).  Luk and Kodas et al. do not expressly teach achieving a Hausner ratio as claimed.  Ring et al. discloses that it is known to achieve low Hausner ratios of less than 1.25 in order to improve the fluidness of the powder [0018-0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk and Kodas et al. by specifying a Hausner ratio as claimed to improve powder fluidness.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910).
Regarding claim 9, Kuwabara et al. discloses a method of making powder for additive manufacturing [abstract, p.1]; wherein said method includes a step of mixing a first metal powder having a size of 10 to 200 micrometers with a second metal oxide powder having a size less than 1/10 the size of said first metal powder [p.2-3].  The examiner notes that the aforementioned size ranges overlap with the claimed size range of 1 to 3 orders of magnitude smaller and reasonably overlaps with the limitation of nanoparticles (ie. smaller than 20 micrometers).  See MPEP 2144.05(I).  The examiner reasonably considers the first and second powders of Kuwabara et al. to meet the claimed host metal and flow additives.  
Kuwabara does not expressly teach that said second metal oxide powders are obtained by a previous step of spraying a precursor material through a flame or ignition source to form nanoparticles and aggregate nanoparticles as claimed.  Stark et al. discloses that is it known to form nanoparticle oxide materials by subjecting aqueous precursor materials to a flame to provide improved metal oxide materials at low cost [abstract, 0005, 0010, 0036].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kuwabara et al. by forming said second metal oxide powders through the flame process of Stark et al. to provide improved metal oxide materials at low coast as stated 
Kuwabara et al. and Stark et al. do not expressly teach that the nanoparticles formed by flame spray pyrolysis include partially fused nanoparticles as claimed.  However, as evidenced by either Yeap or Kodas et al., it is known that nanoparticles form into agglomerates naturally or during flame spray pyrolysis, respectively [Yeap: section 2 & Kodas: 0133].  Thus, the formation of nanoparticles and nanoparticle aggregates (ie. with partially fused necks) as claimed would have been expected to be present in the disclosure of the prior art as evidenced by Yeap or Kodas et al.
Regarding claims 10-11, the aforementioned prior art discloses the method of claim 9 (see previous).  Stark et al. further teaches that the precursor material includes a solvent, metals such as iron or manganese among others in the form of metal carboxylate or alkoxides [abstract, 0001, 0017, 0058].  
Regarding claim 12, Stark et al. further teaches embodiments wherein Fe or Mn is included in an amount of 12 weight percent or 6 weight percent in addition to 10 mL more solvent, which is recognized by the examiner to overlap with the instantly claimed range [0071-0072].  See MPEP 2144.05(I).
Regarding claim 13, the aforementioned prior art discloses the method of claim 9 (see previous).  As stated previously, Kuwabara et al. teaches mixing of the first and second particles [p.3 ln.118-120].  The examiner notes that breaking/fragmenting of the nanoparticle agglomerates of Stark et al. and disposition of said nanoparticles on the metal powder would have naturally flowed from the suggested teaching of the aforementioned prior art as would have been recognized by one of ordinary skill.  See MPEP 2145.  Nonetheless, Kuwabara et al. further teaches that the second powders are dispersed on the first powder [p.7 ln.262-265, fig.1].  Kuwabara et al. further teaches homogeneous mixing, which would reasonably result in at least some second particles disposed on the surface of said first particles [p.3, 8].  See MPEP 2145.  The examiner’s position is further bolstered by the disclosure of improved fluidity as taught by Kuwabara et al. which is a known effect of surface functionalized powders as would have been recognized by one of ordinary skill [p.2].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910) as applied to claim 9 above, and further in view of Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects).
Regarding claim 13, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach breaking or fragmenting of the agglomerated nanoparticles.  Yeap discloses that .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (WO2016031279, machine translation referred to herein) in view of Stark et al. (US 2006/0229197) and evidenced by either Yeap (2018, Permanent agglomerates in powdered nanoparticles: formation and future prospects) or Kodas et al. (US 2006/0165910) as applied to claim 9 above, and further in view of Ring et al. (US 2009/0136737).
Regarding claim 14, the aforementioned prior art discloses the method of claim 9 (see previous).  The aforementioned prior art does not expressly teach achieving a Hausner ratio as claimed.  Ring et al. discloses that it is known to achieve low Hausner ratios of less than 1.25 in order to improve the fluidness of the powder [0018-0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Luk and Kodas et al. by specifying a Hausner ratio as claimed to improve powder fluidness.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.